Court of Appeals, State of Michigan

                                               ORDER
                                                                           Michael J. Talbot
City of Allen Park v Estate of Chester 0. Geri sch                           Presiding Judge

Docket No.     334969                                                      Stephen L. Borrello

LC No.         16-001916-CZ                                                Michael J. Riordan
                                                                             Judges


                The Court orders that the December 19, 20 17 opinion is hereby AMENDED to coITect a
clerical error. On page three, last paragraph, the second sentence is amended to read: Defendant,
having prevailed in full, may tax costs.

               In all other respects, the December 19, 2017 opinion remains unchanged .




                         A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                 DEC 2. o 2011
                                        Date